t c memo united_states tax_court rudolph harris sr and verline harris petitioners v commissioner of internal revenue respondent docket no 21486-03l filed date rudolph harris sr pro_se monica j miller for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioners seek review of respondent's determination regarding collection of their and income_tax liabilities unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact at the time they filed the petition rudolph harris sr and verline harris resided in tampa florida mr and mrs harris filed federal_income_tax returns reporting as follows year tax dollar_figure big_number big_number big_number big_number withholding plus payments with return dollar_figure big_number big_number tax due dollar_figure big_number big_number according to internal_revenue_service irs transcripts of account on or about date the irs received an offer- in-compromise oic from mr and mrs harris to settle their and tax_liabilities first oic the boxes for doubt as to collectibility and effective tax_administration are marked on the first oic on date the irs rejected the first oic on or about date mr and mrs harris submitted another oic to settle their and tax_liabilities second oic the boxes for doubt as to collectibility and effective tax_administration are marked on the second oic at this time mr and mrs harris were year sec_2 all amounts are rounded to the nearest dollar old were retired and had an adult child living with them who was a dependent for tax purposes on the second oic mr harris wrote as the record will verify i am re-submitting this offer_in_compromise which will include basically statements of both our incomes as you know verline my wife and i are both retired i am also submitting copies of health status from our doctors on date an entry was made on a 10-page document entitled ics history transcript ics transcript -- which reflects mr and mrs harris’s collection case history the entry states that mr harris provided a statement from his doctor that mr harris has severe osteoarthritis he is totally disabled and he cannot work it also was noted that mrs harris provided statements from two doctors mrs harris was diagnosed with a non-q wave myocardial infarction she has a history of coronary artery disease cla sec_1 to angina pectoris a history of hyperlipidemia even on medication a history of goiter hypothyroidism even on medication and insulin-dependent diabetes mellitus with diabetic retinopathy an undated and unsigned handwritten document regarding the reasonable collection potential for mr and mrs harris’s and tax years prepared by a revenue_officer lists dollar_figure as available presumably per month for according to the ics transcript on date aisha akil was assigned to petitioners’ case accordingly revenue continued payment of the tax_liabilities for these years this document appears to have been prepared in response to the second oic as it notes offer at the top of the first page it also notes updated medical info illegible the figures listed by the revenue_officer in the claimed and allowed r o columns for income and expenses are not supported by any original documentation the total rcp per revenue_officer is blank on or about date the irs rejected the second oic on or about date respondent filed a notice_of_federal_tax_lien nftl prepared and or filed by revenue_officer akil with the clerk of the circuit_court of hillsborough county in tampa florida the nftl listed the unpaid balances as follows dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the nftl lists a total unpaid balance of dollar_figure on date respondent mailed mr and mrs harris separate notices of federal_tax_lien filing and notices of federal_tax_lien filing and your right to a hearing under sec_6320 continued officer akil appears to be the revenue_officer who prepared this document as well as the entries on the ics transcript after date rcp would appear to stand for reasonable collection potential on date mr and mrs harris submitted a form request for a collection_due_process_hearing regarding the nftl for and on date appeals officer pamela ludwig was assigned to mr and mrs harris’s hearing request the appeals officer’s case activity record and case screening notes which are scant indicate that mr and mrs harris are current in filing through tax_year they do not have outstanding tax_liabilities for any other periods they had filed the two aforementioned oics and their balance due as of date is dollar_figure--an increase of almost dollar_figure since the filing of the nftl months earlier according to the appeals officer’s case activity record on date the appeals officer transferred the case to a settlement officer to be worked in conjunction with the appeal of the second oic that was rejected on date settlement officer peter salinger was assigned to mr and mrs harris’s hearing request the settlement officer also was assigned to the appeal of their second oic the settlement officer considered the second oic as a collection alternative in connection with mr and mrs harris’s hearing request as part of the sec_6330 proceedings the settlement officer did not review or consider originals or copies of the second oic ie the form_656 offer-in-compromise the documents mr and mrs harris previously submitted supporting the second oic--ie forms 433-a collection information statement for wage earners and self-employed individuals or the medical records from the three doctors referred to in the body of the second oic or the income and expense worksheets on date respondent issued mr and mrs harris a notice_of_determination concerning collection action s under section s and or determining that the nftl would not be withdrawn opinion sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e --which provide for among other things the conduct of the hearing the making of a determination and jurisdiction for court review of the sec_6330 determination sec_6320 respondent submitted an affidavit of the settlement officer listing the materials he reviewed before the determination was made in this case neither the settlement officer nor any other irs employee testified at trial pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 mr and mrs harris are not challenging their underlying liabilities see sec_6330 therefore we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite respondent stated that the settlement officer considered mr and mrs harris’s second oic as part of their sec_6330 hearing respondent relies on schenkel v commissioner tcmemo_2003_37 for the proposition that there was no abuse_of_discretion in this case schenkel however is distinguishable from the case at bar in schenkel the appeals officer received a completed form 433-a directly from the taxpayer the taxpayer listed his assets his monthly income and his total monthly living_expenses the appeals officer reviewed the taxpayer’s oic considering all the financial information the taxpayer submitted the appeals officer himself calculated the taxpayer’s total allowable monthly living_expenses upon an independent review of the underlying documentation the appeals officer concluded that the taxpayer’s oic was unacceptable because the taxpayer could pay his full tax_liability within the period of limitations for collection in this case the settlement officer did not conduct an independent review although the settlement officer reviewed documents prepared by respondent’s agents regarding the second oic the settlement officer did not review the second oic and or the documents supporting the second oic--the form sec_433a and the income and expense worksheets and the medical records instead the settlement officer relied solely on the conclusory undocumented and unsupported figures from the handwritten determination of reasonable collection potential prepared by the revenue_officer accordingly we conclude that unlike the appeals officer in schenkel the settlement officer in this case did not conduct an independent administrative review of the rejection of the oic sec_7122 additionally the evidence does not establish that the settlement officer prepared a monthly income and allowable expense analysis based on all of the information mr and mrs harris provided or that the figures the settlement officer relied on represented national standard expenses sec_7122 sec_301_7122-1 k proced admin regs the regulation applies as the oic in issue was pending or submitted on or after date the officer_or_employee of appeals conducting a sec_6330 hearing cannot turn a blind eye to or ignore relevant documents in the commissioner’s possession--especially when those documents are specifically mentioned in other documents the officer_or_employee of appeals reviews or the officer_or_employee of appeals knows the documents exist upon the basis of the foregoing we conclude that the determination for the years in issue was an abuse_of_discretion to reflect the foregoing decision will be entered for petitioners additionally respondent conceded at trial and on brief that mr and mrs harris’s tax_liabilities have been fully satisfied
